DETAILED ACTION
This is the first Office action on the merits of Application No. 17/288,994. Claims 1-4 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/2021 and 5/25/2021 have been considered by the examiner.

Drawings
Figures 8-10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US Patent Publication 20090273218).
Regarding claim 1, Park discloses a clutch unit (Fig. 2) comprising: an input-side clutch section (Fig. 2, clutch assembly 30) configured to control transmission and interruption of rotational torque input by a rotation of an operation lever (Fig. 1, handle lever 3); and an output-side clutch section (Fig. 2, brake assembly 40) configured to transmit the rotational torque from the input-side clutch section to an output side (e.g. Fig. 2 right side of shaft 43) and interrupt rotational torque that is reversely input from the output side, the input-side clutch section including a side plate (Fig. 2, lever bracket 20) to which the operation lever is fixed and an outer ring member (Fig. 2, connecting drum 50, which is the outer ring to roller 33b) that fits with the side plate (fits via 31 and 33, tabs 23 of side plate/lever bracket 20 rotates 30 which then rotates ring member/connecting drum 50), and the output-side clutch section including a stationary member (Fig. 2, brake drum 41) whose rotation is restricted (paragraph [0085], “hole 61 is slightly smaller than the diameter of inner flange 41d of brake drum 41 to force-fit…brake force can be obtained”), wherein an angle regulating part (Fig. 9, 41b and 53) configured to regulate a rotation angle (Fig. 9, G1 is representative of the amount of rotation angle in one direction. The operation of lever leads to the rotation of hole 53) of the operation lever is disposed radially inside of outer peripheral edges of the outer ring member (e.g. Figs. 19-20, outer edges of 55) and the stationary member (e.g. Fig. 21, outer edges of 41c-1 and 41c-2).
Regarding claim 3, Park discloses the clutch unit according to claim 1, wherein the input-side clutch section and the output-side clutch section are incorporated in an automobile seat lifter (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent Publication 20090273218).
Regarding claim 2, Park discloses the clutch unit according to claim 1, wherein the angle regulating part includes a claw (Fig. 9, protrusion 41b fits like a claw into hole 53) provided on the outer ring member and a locked part (Fig. 9, hole 53) provided on the stationary member, accommodating movement in a circumferential direction (e.g. paragraph [0083] and in center position of as shown in Fig. 9, 53 is movable), and locking at a moving end (when 53 moves to one end of gap G1 it will be locked since 41 is fixed to plate 60). 
Park does not disclose the claw is on the outer ring member and the locked part is provided on the stationary member, instead the claw is on the stationary member and the locked part is on the outer ring member.
Park discloses another arrangement where the claw (Fig. 2, protrusion 23) on ring/movable member (Fig. 2, lever bracket 20) and a locked part (Fig. 2, lever hole 14) is on the stationary member (Fig. 2, case 10). This arrangement in Fig. 2 has the claw movable in a circumferential direction, and locking the claw at a moving end of the claw. When applying this reversal modification to the features of 41b and 53, one of ordinary skill in the art would recognize in Fig 22, the holes shown on the backside near 14d could extend through to form the holes where protrusions 41b are presently located, and thus reducing the number of manufacturing operations and ease of manufacturability of the stationary member. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Park to incorporate the claw 
Regarding claim 4, Park, as modified, discloses the clutch unit according to claim 2, wherein the input-side clutch section and the output-side clutch section are incorporated in an automobile seat lifter (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LORI WU/Examiner, Art Unit 3659